Quinn, J.
A grand jury indicted defendants of conspiracy to bribe the chairman of the Liquor Control Commission, MCLA 750.157a; MSA 28.354(1) and MCLA 750.117; MSA 28.312. A jury convicted defendants of this charge. They were sentenced and they appeal.
At the conclusion of the people’s proof, defendant Szymanski moved for a directed verdict of acquittal because of insufficiency of the proof. This motion was denied. It was renewed at the close of proof and again denied. The denial of these motions is the first error raised by defendant Szymanski’s appeal.
One element that must have been proved to sustain the conviction of defendant Szymanski was his participation in the conspiracy, People v Heidt, *663312 Mich 629; 20 NW2d 751 (1945). Our review of the record discloses no proof establishing that participation or proof from which that participation could be inferred. It was reversible error to deny defendant Szymanski’s motion for directed verdict of acquittal. This conclusion obviates discussion of the several other issues raised by his appeal.
The charge against the defendants was that they conspired to bribe the chairman of the Liquor Control Commission. This was the charge that had to be proved. Informant Renkoski could not have been a coconspirator, People v Atley, 392 Mich 298; 220 NW2d 465 (1974). The conspiracy had to be between defendants. To prove the charge it had to be established that more than one of the defendants knew that the purpose of the conspiracy was to bribe the chairman of the Liquor Control Commission, Atley, supra. We find evidence in the record from which the jury might infer that defendant Youngblood knew that the purpose of the conspiracy was to bribe the chairman of the Liquor Control Commission. We find no evidence to establish that defendants Pappas and Szymanski had such knowledge or evidence from which the jury could infer that defendants Pappas and Szymanski had such knowledge. The conspiracy charge was not proved. Discussion of the other issues raised is unnecessary.
Reversed.